Citation Nr: 0204417	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for anal fissure, based on 
additional disability due to treatment at a VA facility in 
November 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to August 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
anal fissure, based on additional disability due to treatment 
at a VA facility in November 1995.


FINDINGS OF FACT

1.  A colonoscopy was performed at a Department of Veterans 
Affairs (VA) hospital in November 1995.

2.  The veteran subsequently developed an anal fissure due to 
the colonoscopy.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for anal fissure, based on additional 
disability due to treatment at a VA facility in November 1995 
have been met.  38 U.S.C.A. § 1151 (as in effect prior to 
October 1, 1997); 38 C.F.R. § 3.358 (as in effect prior to 
October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this has eliminated 
the well-grounded claim requirement, has expanded the VA's 
duty to notify the claimant and the representative, and has 
enhanced its duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any additional private medical treatment.  The 
RO has obtained the veteran's VA medical treatment records.  
In addition, the VA has sought to examine the veteran for his 
anal fissure.

The record discloses that the August 1999 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The September 2001 statement of the 
case furnished the criteria for a grant of benefits under 
38 U.S.C.A. § 1151.  These notification letters were sent to 
the veteran's latest address of record, and correspondence 
copies were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.


Factual background

The veteran underwent an esophagogastroduodenoscopy and 
colonoscopy at a VA facility in November 1995.  These 
procedures were apparently done due to diarrhea of unknown 
cause.  It was indicated that the veteran had a history of 
hemorrhoids.  The impressions were polyp and internal 
hemorrhoids.  

In a statement dated in December 1996, a private physician 
noted that he had seen the veteran for complaints of severe 
anal pain with bowel movements for about a year.  The veteran 
related that the pain started right after a colonoscopy at a 
VA hospital.  Despite conservative treatment, he continued to 
have sharp pain with bowel movements.  An examination 
disclosed a lot of anal spasm.  The veteran was too tender to 
examine well.  It was noted that the veteran seemed to have a 
midline anal fissure.  The physician stated that the fissure 
was probably precipitated by the veteran's previous 
examination.  He added, however, that this did not mean that 
there was anything "done wrong."  He indicated that the 
veteran probably had a small tear with instrumentation, which 
was not unusual, and this progressed to a chronic anal 
fissure.  

Later in December 1996, the veteran underwent an anorectal 
examination under anesthesia for persistent severe anal pain 
with bowel movements.  A lateral internal sphincterotomy was 
performed.  The diagnoses were anal stenosis and anal 
fissure.

The veteran submitted a claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 in January 1997.

The veteran was examined by the VA in June 2000.  He reported 
a history of rectal and anal discomfort following a 
colonoscopy in November 1995.  He subsequently underwent 
surgery for an anal fissure.  An examination was not 
permitted because the veteran had great pain whenever his 
rectum was examined.  The impressions were history of fissure 
in ano with surgery in 1995 and colonoscopy.

Another VA examination was conducted in August 2000.  A 
physical examination was not permitted.  The physician 
commented that he found "the claim to be personally 
something I have never heard of and I don't believe it 
exists, that colonoscopy would produce a chronic anal 
fissure, however, I have not had the opportunity to examine 
this patient."  He added that he did not believe that there 
would have been any carelessness, negligence or lack of 
proper skill or error in judgment on the fault of the VA or 
the practitioner in performing the colonoscopy.  

During a hearing before the undersigned in March 2002, the 
veteran testified that his pain began immediately after the 
colonoscopy and referred to the opinion of his private 
physician in support of his claim.

Analysis 

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (as in effect prior to October 1, 1997), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. §  1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, § 1151 is amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

In VAOPGCPREC 40-97, the General Counsel of the VA held that 
all claims for benefits under 38 U.S.C.A. § 1151 filed before 
October 1, 1997 must be adjudicated under the provisions of 
that section as they existed prior to that date.

In this case, the Board must determine whether an additional 
disability exists and, if so, whether such additional 
disability was a result of medical or surgical treatment at a 
VA facility.  If it is established that additional disability 
exists, the cause of such additional disability must be 
identified.  It must be demonstrated that the additional 
disability was the result of disease or injury sustained as a 
result of VA medical treatment and was not merely coincident 
therewith.  

The underlying facts are essentially not in dispute.  The 
veteran underwent a colonoscopy at a VA medical facility in 
November 1995 and subsequently developed an anal fissure.  In 
this regard, the Board observes that the veteran's private 
physician has opined that the fissure was precipitated by the 
colonoscopy, as he probably had a small tear with 
instrumentation.  The Board acknowledges that a VA physician 
concluded that a colonoscopy would not produce an anal 
fissure.  

Under the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West 1991 and Supp. 2000), in order for a claimant 
to prevail, there need not be a preponderance of the evidence 
in the veteran's favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In this case, there are conflicting medical 
opinions, one that supports the veteran's claim and another 
that rejects it.  Under such circumstances, the Board finds 
that the evidence is in equipoise and concludes that 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for anal fissure due to treatment at a VA 
facility in November 1995 is warranted.  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for anal fissure due to treatment at a VA facility in 
November 1995 are granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

